Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2007

Koura v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5233




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Koura v. Atty Gen USA" (2007). 2007 Decisions. Paper 1493.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1493


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-5233


                           FATHI IBRAHIM ALY KOURA,

                                                 Petitioner
                                           v.

                              ATTORNEY GENERAL OF
                               THE UNITED STATES

                                                Respondent


                     On Petition for Review of Final Decision of the
                             Board of Immigration Appeals
                                (BIA No.: A90-265-065)
                          Immigration Judge: Daniel Meisner


                   Submitted pursuant to Third Circuit L.A.R. 34.1(a)
                                  December 14, 2006

                      Before: SMITH and ROTH, Circuit Judges,
                              and YOHN, District Judge *

                                (Filed: March 13, 2007)


                                       OPINION




      * The Honorable William H. Yohn Jr., Senior District Judge for the Eastern District
of Pennsylvania, sitting by designation.
YOHN, District Judge

       Fathi Ibrahim Aly Koura petitions for review of a final order of the Board of

Immigration Appeals (BIA) affirming the denial by the immigration judge (IJ) of Koura’s

application for cancellation of removal. For the reasons that follow, we will dismiss

Koura’s petition for review.



I.

       Koura, a native and citizen of Egypt, entered the United States lawfully, using a B-

2 visitor visa, on September 18, 1985. He stayed in the United States longer than

permitted, subjecting himself to deportation. Koura’s two youngest children, Hajer Fathi

Koura, age fifteen, and Belal Fathi Koura, age twelve, are U.S. citizens. Belal was born

with a congenital heart defect and underwent cardiac surgery when he was one-year old;

he is subject to periodic evaluations by a doctor and attends a special school.

       After being placed in removal proceedings, Koura applied for cancellation of

removal under § 240A(b) of the Immigration and Nationality Act (INA), 8 U.S.C. §

1229b(b). After hearing, the IJ found that Koura had failed to establish that his removal

would work “an exceptional and extremely unusual hardship” on his qualifying family

members, as per § 240A(b)(1)(D) of the INA, § 1229b(b)(1)(D), and, consequently, the IJ

denied his petition for relief. Koura appealed the denial of the cancellation of removal to

the BIA, arguing the IJ had erred in not finding that Koura’s child, Belal, would suffer

exceptional and unusual hardship if Koura were removed, and the IJ had erred and abused

                                             2
his discretion by applying the wrong legal standard to Koura’s case; the BIA affirmed and

adopted the IJ’s decision. Koura timely filed the instant petition for review arguing the

BIA applied the wrong legal standard to his application and the IJ displayed a level of

bias that amounted to a deprivation of due process.1



II.

       Koura argues that his removal proceedings were deficient because the BIA

disregarded its own precedential decisions. In Mendez-Moranchel v. Ashcroft, 338 F.3d

176, 179 (3d Cir. 2003), we held that “§ 1252(a)(2)(B)(i) strips us of jurisdiction to

review certain discretionary decisions under the Immigration and Naturalization Act as

enumerated by the statute,” and specifically, “whether an alien meets the hardship

requirement in 8 U.S.C. § 1229b is such a discretionary judgment.” Id. We also noted

that this decision was consistent with other circuits that considered whether the hardship

requirement was discretionary and thus unreviewable. Id. Therefore, because we cannot

successfully determine whether the BIA’s precedential decisions were correctly applied

by the BIA or the IJ without analyzing the merits of the decision to deny Koura’s request

for cancellation, which is a discretionary judgment, we lack jurisdiction to entertain


1
 Koura also argues that this court should address whether Koura’s failure to comply with
the IJ’s alternate order of voluntary departure constitutes an additional jurisdictional bar
to the relief sought, an issue we noted previously in Mendez-Reyes v. Att’y Gen. of the
U.S., 428 F.3d 187, 109 n.2 (3d Cir. 2005). However, the respondent has not argued or
intimated in any way that Koura is ineligible for cancellation of removal based on his
noncompliance with the grant of voluntary departure, therefore, this issue is irrelevant.

                                              3
Koura’s argument.




III.

       Koura argues that the IJ in this case displayed a bias toward Koura and his

previous attorney that amounted to a deprivation of his sole opportunity for a hearing, in

violation of his due process right under the Fifth Amendment. The REAL ID Act, by

adding § 1252(a)(2)(D) to the INA, restored judicial review of constitutional claims and

questions of law presented in petitions for review of final removal orders. Papageorgiou

v. Gonzales, 413 F.3d 356, 358 (3d Cir. 2005). However, “[a]s a general rule, an alien

must exhaust all administrative remedies available to him as of right before the BIA as a

prerequisite to raising a claim before us.” Bonhometre v. Gonzales, 414 F.3d 442, 447

(3d Cir. 2005) (emphasis omitted) (citing 8 U.S.C. § 1252(d)(1) and Yan Lan Wu v.

Ashcroft, 393 F.3d 418, 422 (3d Cir. 2005)). A petitioner is deemed to have exhausted

his administrative remedies “so long as an immigration petitioner makes some effort,

however insufficient, to place the [BIA] on notice of a straightforward issue being raised

on appeal.” Yan Lan Wu, 393 F.3d at 422 (citing Bhiski v. Ashcroft, 373 F.3d 363, 367-68

(3d Cir. 2004)). A claim of IJ bias is subject to administrative exhaustion requirements

mandating that the issue be raised before the BIA. Abdulrahman v. Ashcroft, 330 F.3d

587, 596 n.5 (3d Cir. 2003) (citing Sanchez-Cruz v. INS, 255 F.3d 775, 780 (9th Cir.

2001)). In his appeal to the BIA, Koura did not put the BIA on notice of, or bring up any

issues related to, the IJ’s bias. Thus, because Koura’s due process claim could have been
                                             4
argued to the BIA, his failure to do so deprives this court of jurisdiction over the matter.

See Bonhometre, 414 F.3d at 448.2



III.

       For the foregoing reasons, we will deny Koura’s petition for review.




2
 We also note that even if the court were to reach the merits of Koura’s claim of IJ bias, it
would fail because a review of the hearing transcript and decision does not reveal the
appearance of bias or prejudice on the part of the IJ. The IJ did not display a demeanor
remotely akin to the misconduct this court has been presented with in past cases where a
due process claim was sustained. At no time was the IJ “search[ing] for ways to
undermine and belittle petitioner’s testimony,” Qun Wang v. Att’y Gen. of the U.S., 423
F.3d 260, 267 (3d Cir. 2005) (quoting Zhang v. Gonzales, 405 F.3d 150, 159 (3d Cir.
2005)), nor was he “crude,” “cruel,” “intimidating,” “extraordinarily abusive, bullying
[or] extremely insensitive,” id. (quoting Fiadjoe v. Att’y Gen. of the U.S., 411 F.3d 135,
144, 146, 154, 155 (3d Cir. 2005)).
                                              5